******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  BECK AND BECK, LLC v. JAMES T. COSTELLO
                (AC 36225)
                Beach, Sheldon and Harper, Js.
       Argued May 12—officially released August 11, 2015

  (Appeal from Superior Court, judicial district of
  Fairfield, Levin, J. [motion to strike]; Sommer, J.
                  [motion to strike.])
  James T. Costello, self-represented, the appellant
(defendant).
  Lauren R. Masotta, for the appellees (plaintiff and
counterclaim defendant).
                          Opinion

   SHELDON, J. In this action arising from the legal
representation of the defendant, James T. Costello, by
the plaintiff, Beck & Beck, LLC, the defendant appeals
from the judgment of the trial court striking his counter-
claims against the plaintiff law firm and its principal,
Kenneth A. Beck.1 We reverse the judgment of the trial
court on the defendant’s counterclaim and remand the
matter for further proceedings.2
   On August 30, 2011, the plaintiff filed this action in
small claims court against the defendant seeking to
recover unpaid legal fees for its prior representation
of the defendant in a receivership action against the
defendant’s condominium association. The defendant
filed a motion to transfer this case to the regular docket
of the Superior Court pursuant to Practice Book § 24-
21. He also filed an answer, a special defense, and a
four count counterclaim alleging breach of contract,
breach of the implied covenant of good faith and fair
dealing, professional malpractice, and violation of the
Connecticut Unfair Trade Practices Act, General Stat-
utes § 42-110a et seq.
  After the case was transferred, the plaintiff filed a
motion to strike the defendant’s entire counterclaim on
the ground that the defendant’s claims were legally
insufficient because he ‘‘[could not] possibly establish
proximate cause or damages . . . .’’ The trial court,
Levin, J., granted the plaintiff’s motion to strike.
   The defendant thereafter moved to cite in the plain-
tiff’s principal, Attorney Kenneth A. Beck, individually,
as a counterclaim defendant. After the court granted
the defendant’s motion to cite in Beck, the defendant
filed an amended answer, a special defense, and a coun-
terclaim against the plaintiff, and a parallel cross claim
against Attorney Beck.3 The amended counterclaim and
parallel cross claim pleaded claims that were essentially
identical to those pleaded in the defendant’s stricken
counterclaim. The plaintiff thereafter moved to strike
the defendant’s amended counterclaim on two grounds:
first, that the defendant could not prevail on any claim
set forth in his counterclaim because he could not prove
the causation or damages elements of any such claim;
and second, that ‘‘[t]he counterclaims and cross claims
mirror the previously stricken counterclaims.’’
   The court, Sommer, J., granted the plaintiff’s motion
to strike in a memorandum of decision originally filed
on July 9, 2013, and later corrected on September 27,
2013. The court determined that the defendant had
‘‘failed to submit a justiciable claim to the court, thus
depriving the court of jurisdiction, that is, the authority
to decide those claims on their merits, because it lacks
jurisdiction as a matter of law.’’ The court rendered
judgment on the counterclaim and cross claim on Octo-
ber 7, 2013, and this appeal followed.4
   ‘‘Because a motion to strike challenges the legal suffi-
ciency of a pleading and, consequently, requires no
factual findings by the trial court, our review of the
court’s ruling . . . is plenary. We take the facts to be
those alleged in the [pleading] that has been stricken
and we construe the [pleading] in the manner most
favorable to sustaining its legal sufficiency. . . . Thus,
[i]f facts provable in the [pleading] would support a
cause of action, the motion to strike must be denied.
. . . Moreover, we note that [w]hat is necessarily
implied [in an allegation] need not be expressly alleged.
. . . It is fundamental that in determining the suffi-
ciency of a [pleading] challenged by a . . . motion to
strike, all well-pleaded facts and those facts necessarily
implied from the allegations are taken as admitted. . . .
Indeed, pleadings must be construed broadly and realis-
tically, rather than narrowly and technically.’’ (Internal
quotation marks omitted.) Violano v. Fernandez, 280
Conn. 310, 317–18, 907 A.2d 1188 (2006). ‘‘The trial court
may not seek beyond the [challenged pleading] for facts
not alleged, or necessarily implied, and this court will
not.’’ Fortini v. New England Log Homes, Inc., 4 Conn.
App. 132, 135, 492 A.2d 545, cert. dismissed, 197 Conn.
801, 495 A.2d 280 (1985).
   In the court’s memorandum of decision granting the
plaintiff’s motion to strike the defendant’s counter-
claim, the court referred to and relied on ‘‘the record
in the underlying case,’’ presumably the receivership
action. In so doing, it strayed beyond the permissible
bounds of its authority in assessing the legal sufficiency
of a claim on a motion to strike.5 The plaintiff agreed
in its argument before this court that the trial court
had improperly relied upon evidence outside the four
corners of the defendant’s counterclaim in determining
the legal sufficiency of that pleading. Because the court
relied on facts that were not contained in the defen-
dant’s counterclaim in assessing its legal sufficiency,
its judgment striking that pleading cannot stand.6
  The judgment is reversed and the case is remanded
for further proceedings according to law.
      In this opinion the other judges concurred.
  1
     Although Beck signed the motion to strike on behalf of his law firm as
the plaintiff in this action, he did not move to strike the counterclaim against
him individually. The court’s memorandum of decision did not mention
Beck at all in his capacity as a counterclaim defendant, but purported to
dispose of the defendant’s counterclaim in its entirety. When the court
subsequently rendered judgment on the motion to strike, the motion for
judgment thereon, which was filed by the defendant, represented that the
court had stricken his counterclaim in its entirety. Thus, although it would
appear from the record, prior to the filing of the defendant’s motion for
judgment, that his counterclaim against Beck individually remained pending,
it is apparent that the parties and the court presumed otherwise. This confu-
sion is representative of the tortuous procedural history of this case, the
complete recitation of which is not necessary for our resolution of the
defendant’s claim on appeal. For purposes of this appeal, we will assume
that the counterclaim was stricken in its entirety and that the defendant is
appealing the judgment rendered by the court in favor of the plaintiff and
Beck individually, both as counterclaim defendants.
   2
     After the court rendered judgment on the defendant’s counterclaim, the
case proceeded to trial on the plaintiff’s complaint. Following a trial to the
court, the court rendered judgment in favor of the plaintiff in the amount
of $750. The court declined the plaintiff’s request for attorney’s fees pursuant
to General Statutes § 52-251a. In its brief to this court, the plaintiff contends
that it is entitled to said attorney’s fees. Because the plaintiff failed to appeal
from the court’s judgment in this regard, that claim is not properly before
us. The defendant likewise has not challenged the court’s judgment on the
plaintiff’s complaint.
   3
     The cross claim against Beck individually is included in the defendant’s
counterclaim. For ease of reference, we refer to the entire pleading as the
defendant’s counterclaim.
   4
     The defendant also claims that the trial court improperly granted this
initial motion to strike his counterclaim. He contends that his counterclaim
was legally sufficient and that he was denied his right to a hearing on that
motion to strike. He previously had filed an appeal of the court’s initial
striking of his counterclaim, but that appeal was dismissed for lack of a
final judgment. As explained herein, the defendant thereafter amended his
counterclaim. It would thus appear, on the record before us, that by filing
an amended pleading, the defendant waived his right to challenge the striking
of his initial counterclaim. See Parker v. Ginsburg Development CT, LLC,
85 Conn. App. 777, 780, 859 A.2d 46 (2004). We leave the question of what
effect, if any, the striking of that counterclaim had on the amended counter-
claim to the trial court for resolution on remand.
   5
     For example, the trial court found the following: ‘‘The action underlying
this case was an application by the defendant for appointment of a receiver
for a condominium association. By way of background, the plaintiff filed a
motion in that case which the court heard on October 22, 2010, and denied.
Thereafter, the defendant terminated the plaintiff’s services and filed a pro
se appearance on January 3, 2011. He then filed three successive motions
for order. The court scheduled hearings on those motions for August 29,
2011, and September 6, 2011. Pursuant to Practice Book [§] 14-3, the court
dismissed the defendant’s claim for failure to prosecute. The defendant has
not presented any facts which would support a finding by this court that
any court order issued in the underlying action for appointment of a receiver
was the result of the plaintiff’s actions. The defendant’s own conduct, or
failure to act, not anything attributable to the plaintiff . . . resulted in
dismissal. The action for appointment of receivership remained pending for
almost a year after [the defendant] terminated representation by the plaintiff.
There is no indication that the dismissal was related in any way to the
plaintiff’s action. In fact, the record establishes that the defendant’s own
actions or failure to act while representing himself were the cause of the
dismissal. Furthermore, even upon dismissal of his case, the defendant was
not without a remedy. Connecticut law provides a statutory remedy to
reinstate a dismissal case, the accidental failure of suit statute [General
Statutes] § 52-592. On October 22, 2010, Judge Tyma stated that the defendant
could bring another motion for the appointment of receiver, and that he
should consider retaining an expert. Based on the record in this case, the
defendant cannot claim he was harmed by the court’s decision on October
22, 2010. . . .
                                        ***
   ‘‘According to the record in the underlying case, at the time Judge Tyma
denied the motion for appointment of receiver on October 22, 2010, he told
the defendant he could bring another motion for appointment of receiver
and if he did so, [he] should consider retaining an expert. The defendant
was not damaged, nor was he precluded from asserting his rights or prosecut-
ing his claim as a result of the October 22, 2010 court order. The defendant
chose not to pursue his claim or in any way protect his own rights.’’
   The court determined, on the bases of these facts, inter alia, that there
was no controversy between the plaintiff and the defendant, and that the
defendant’s claim was thus not justiciable. None of these facts are ascertain-
able from the defendant’s counterclaim.
   6
     Because we reverse the trial court’s judgment on the one ground raised
by the defendant, we need not address any other possible infirmities with
the court’s decision.